Citation Nr: 1629431	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension (claimed as high blood pressure) claimed as secondary to service-connected Type 1 diabetes mellitus.

2.  Entitlement to service connection for onychomycosis of the hands and feet claimed as secondary to service-connected Type 1 diabetes mellitus.

3.  Entitlement to an initial rating in excess of 20 percent for Type 1 diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Gerard J. Childress, Agent


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The appellant was a member of the United States Coast Guard Reserve between March 1962 and May 1966.  During that time, the appellant had verified periods of active duty for training (ACDUTRA) and unverified periods of inactive duty training (INACDUTRA), including an initial period of ACDUTRA from May 1, 1962 to October 25, 1962.  The appellant also had periods of ACDUTRA from August 4, 1963 to August 16, 1963; from August 2, 1964 to August 14, 1964; and from August 1, 1965 to August 13, 1965.  

The appellant was discharged from the Coast Guard Reserve in May 1966.  The discharge was by reason of physical disability, namely Type 1 diabetes mellitus.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied the appellant's claims of entitlement to service connection for Type 1 diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis of the feet and hands, high blood pressure, and asbestosis.  

The Board denied the claims for service connection for diabetes, peripheral neuropathy of the upper and lower extremities, onychomycosis of the hands and feet, and high blood pressure in a decision issued in February 2011.  The remaining claim for service connection for asbestosis was remanded and subsequently granted in a rating decision issued in February 2012.

The appellant appealed the February 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in December 2012, the Court vacated the Board's February 2011 decision and remanded the case to the Board for action in compliance with the Court's decision.

Thereafter, in a decision issued in August 2013, the Board again denied the claims for service connection for diabetes, peripheral neuropathy of the upper and lower extremities, onychomycosis of the hands and feet, and high blood pressure.  The appellant again appealed the case to the Court.  In January 2014, the parties filed a Joint Motion for Partial Remand.  A February 2014 Order of the Court granted the Joint Motion and vacated the Board's decision as to the diabetes-related issues and those diabetes-related issues on appeal were remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

In November 2014, the Board remanded the diabetes-related issues on appeal pending further development.  Thereafter, service connection for Type 1 diabetes mellitus and peripheral neuropathy of the upper and lower extremities was granted by way of a February 2016 rating decision.  Thus, there exists no further case or controversy for the Board to adjudicate with regard to the appellant's entitlement to service connection for those conditions.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  At present, only the matters of the appellant's entitlement to service connection for hypertension and onychomycosis of the hands and feet claimed as secondary to Type 1 diabetes mellitus are once again before the Board.

In June 2016, the Veteran submitted applications for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities and specially adapted housing or a special home adaptation grant.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: (1) entitlement to service connection for onychomycosis of the hands and feet claimed as secondary to service-connected Type 1 diabetes mellitus; (2) entitlement to an initial rating in excess of 20 percent for Type 1 diabetes mellitus; (3) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; (4) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; (5) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity; and (6) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.


FINDING OF FACT

The appellant is shown to have hypertension that is related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for an award of service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board finds that service connection is warranted for hypertension secondary to Type 1 diabetes mellitus.  As such, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury that pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In addition, under 38 C.F.R. § 3.310, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service connected disease or injury.  Disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
Here, the report of a February 2015 VA diabetes mellitus examination documents a VA examiner's opinion that the appellant's hypertension would be at least as likely as not due to his service-connected Type 1 diabetes mellitus in the presence of diabetic renal disease.  Although diabetic renal disease was not noted at that time, recent treatment records, to include non-VA records dated in May 2016, indicate that the appellant's diabetes complications include nephropathy, which is defined as "any disease of the kidneys."  See Dorland's Illustrated Medical Dictionary 1241 (32nd ed. 2012).  More specifically, the clinician noted a diagnosis of "diabetic nephropathy with renal function CKD stage 2 (mild impairment, lower)" at that time.

Thus, resolving any doubt in the appellant's favor, the Board finds that the appellant has hypertension secondary to Type 1 diabetes mellitus.  The appeal is granted as to this claim.


ORDER

Service connection for hypertension is granted.


REMAND

The following issues remain before the Board: (1) entitlement to service connection for onychomycosis of the hands and feet claimed as secondary to service-connected Type 1 diabetes mellitus; (2) entitlement to an initial rating in excess of 20 percent for Type 1 diabetes mellitus; (3) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; (4) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; (5) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity; and (6) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.


Entitlement to Service Connection for Onychomycosis of the Hands and Feet

The appellant asserts that he has onychomycosis of the hands and feet that was caused or aggravated by his diabetes.  Non-VA treatment records dated in March 2016 indicate that the appellant had onychomycosis of the toenails at that time.  In May 2016, another non-VA clinician indicated that the appellant's diabetes-related complications include a "foot deformity" and noted that the appellant has anhidrosis of the skin of the feet and onychogryphosis, but did not specify whether the appellant's foot deformity includes onychomycosis of the feet.  The Board finds that the record is also unclear as to whether the appellant has onychomycosis of the hands and, if so, whether that condition was caused or aggravated by his service-connected Type 1 diabetes mellitus.  Thus, on remand, VA must provide an adequate examination to determine the nature and etiology of any current skin condition of the hands and feet.

Entitlement to Increased Initial Ratings for Type 1 Diabetes Mellitus and Peripheral Neuropathy of the Upper and Lower Extremities

In February 2016, the RO granted service connection for Type 1 diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and peripheral neuropathy of the bilateral upper extremities.  Thereafter, in June 2016, the appellant submitted a timely Notice of Disagreement (NOD) with the initial ratings assigned in February 2016, but a Statement of the Case (SOC) has not been issued with regard to these claims.  Where, as here, there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of an SOC is needed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Associate with the claims file outstanding records of the appellant's VA treatment.  Any additional records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After associating any records obtained by way of the above development, schedule the appellant for a VA examination to determine the nature and etiology of any current skin condition of the hands and feet, as requested below.  The examiner should review the entire claims file before providing the requested opinions and provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

   (a) First, identify all skin conditions of the hands and feet that the appellant has had since he filed his December 2006 claim for service connection for onychomycosis of the hands and feet.  State specifically whether the appellant has onychomycosis of the hands and/or feet.

   (b) Second, provide an opinion as to whether it is at least as likely as not that the identified conditions were caused by his currently service-connected Type 1 diabetes mellitus.

   (c) Third, provide an opinion as to whether it is at least as likely as not that the identified conditions were aggravated by his currently service-connected Type 1 diabetes mellitus.  In providing this opinion, state whether it is at least as likely as not that the identified skin conditions occurred sooner or progressed to a greater degree of severity than they otherwise would have due to his service-connected Type 1 diabetes mellitus.  If aggravation is found, the examiner must provide a baseline level of severity of the appellant's skin condition prior to aggravation by his Type 1 diabetes mellitus.

The reviewing clinician should provide the requested opinions after reviewing the pertinent evidence, including the appellant's lay assertions regarding his symptomatology, and undertaking any necessary studies.

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits requested on appeal are not granted in full, issue the appellant a Statement of the Case or Supplemental Statement of the Case.  After providing an opportunity to respond thereto, the case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


